        Case 4:19-cv-00134-CDL Document 49 Filed 04/17/20 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

MARIA LOPEZ,                                *

       Plaintiff,                           *

vs.                                         *
                                                      CASE NO. 4:19-CV-134(CDL)
WALMART INC., OLYMPIA TOOLS                 *
INTERNATIONAL INC., and KUNJEK
HANDTOOLS & HARDWARE CO. LTD.,              *

       Defendants.                          *


                                    O R D E R

       KunJek     Handtools    &   Hardware         Company,    Ltd.,   a    Chinese

corporation, moved to dismiss Plaintiff’s claims against it for

insufficient service.         Plaintiff claims that she properly served

KunJek by delivering a copy of the summons and complaint to a

receptionist at the address for KunJek’s registered agent in the

United States.          Plaintiff filed a motion for default judgment,

asserting that KunJek did not timely answer or otherwise respond

to    her   complaint     after    being        served.    As   discussed     below,

Plaintiff has not established that she properly served KunJek,

so    she   is    not   entitled   to   a       default   judgment.     The    Court

declines     to   dismiss   Plaintiff’s          claims   against   KunJek    today.

Within ninety days of the date of this Order, Plaintiff shall

properly serve KunJek in accordance with the law and file a
         Case 4:19-cv-00134-CDL Document 49 Filed 04/17/20 Page 2 of 5



proof of service.             If she fails to do so, her claims against

KunJek will be dismissed without prejudice.

        A corporation may be served “by delivering a copy of the

summons    and    of    the    complaint         to   an   officer,     a    managing   or

general agent, or any other agent authorized by appointment or

by law to receive service of process” or “by following state law

for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or

where service is made.” Fed. R. Civ. P. 4(h)(1)(B); Fed. R. Civ.

P. 4(e)(1).           Here, Plaintiff acknowledges that the California

secretary of state’s website lists KunJek’s registered agent in

the United States as Mr. Hao Wen, with an address in Corvina,

California.       Plaintiff admits that her process server delivered

the summons and complaint to Nadine Winters, a receptionist at

the address, and not to Mr. Wen.1                     Plaintiff did not, however,

point    to     any    evidence      that   Ms.       Winters     was   an   officer,    a

managing or general agent, or agent authorized by appointment or

law to receive service of process.                     So, service was not proper

under Rule 4(h)(1)(B).            The next question is whether service was

proper under either Georgia or California law.

        Under    Georgia      law,    if    an    action     is   against     a   foreign

corporation      like    KunJek      that    does      not   have   authorization       to



1 KunJek argues that Winters was not a KunJek employee, but it did not
point to evidence to establish this assertion.


                                             2
         Case 4:19-cv-00134-CDL Document 49 Filed 04/17/20 Page 3 of 5



transact business in Georgia, then service must be made on the

corporation’s          “managing          agent”           or    “to      a        registered         agent

designated     for      service          of    process.”                O.C.G.A.         §     9-11-4(2);

accord     O.C.G.A.          §     9-10-94          (stating          a    person             subject     to

jurisdiction of Georgia courts “may be served with a summons

outside the state in the same manner as service is made within

the state”).           Plaintiff does not assert that Ms. Winters was

KunJek’s managing agent or a registered agent designated for

service of process, and Plaintiff does not argue that service

was   proper      under          O.C.G.A.       §     9-11-4(2).               Rather,          Plaintiff

asserts    that    service          was       proper          under     O.C.G.A.         §     9-11-4(7),

which governs service of process on individuals who are not

minors or judicially declared incapable of conducting their own

affairs.       That statute states that service shall be made by

delivering      the       summons             and        complaint        “to           the     defendant

personally,       or    by       leaving       copies         thereof         at    the       defendant’s

dwelling    house       or       usual    place          of     abode     with      some       person    of

suitable    age    and       discretion             then      residing        therein.”          O.C.G.A.

§ 9-11-4(7).           Plaintiff          argues          that     since       Mr.       Wen     was     not

available when her process server went to serve him, service on

Ms. Winters should be considered proper because she was over the

age of eighteen and was at the address for KunJek’s registered

agent.      But    O.C.G.A.          §     9-11-4(7)             requires          service       at     “the

defendant’s       dwelling         house        or       usual        place        of    abode,”        with


                                                     3
         Case 4:19-cv-00134-CDL Document 49 Filed 04/17/20 Page 4 of 5



someone “then residing therein.”                       There is no contention that

KunJek’s registered agent or Ms. Winters resided at the address

where the process server delivered the summons and complaint to

Ms. Winters.         Thus, even if a corporation could be served under

O.C.G.A. § 9-11-4(7), service here was not proper.

        Service was also insufficient under California law.                                      In

California, service on a corporation must be made to “the person

designated      as       agent    for   service            of     process”      or       to     “the

president,      chief      executive        officer,            or    other   head        of    the

corporation,         a    vice    president,           a        secretary     or     assistant

secretary, a treasurer or assistant treasurer, a controller or

chief     financial        officer,     a     general            manager,     or     a        person

authorized by the corporation to receive service of process.”

Cal. Civ. Proc. Code § 416.10(a) & (b).                              Plaintiff argues that

because she attempted to serve the summons and complaint on the

agent    for    service     of    process,        it   should         be   enough    that       she

delivered the summons and complaint to a receptionist at the

registered agent’s address.             But that is not what the law says,

and Plaintiff did not point to any authority suggesting that the

Court may ignore the plain language of the statute and find that

service    on    any     person    at   the       registered          agent’s      address        is

sufficient.      Accordingly, Plaintiff did not validly serve KunJek

under California law.




                                              4
      Case 4:19-cv-00134-CDL Document 49 Filed 04/17/20 Page 5 of 5



     Since Plaintiff did not validly serve KunJek, the Court

cannot exercise personal jurisdiction over KunJek.            See, e.g.,

Baragona v. Kuwait Gulf Link Transp. Co., 594 F.3d 852, 855

(11th Cir. 2010) (noting that proper service of process is a

component of personal jurisdiction).         Thus, Plaintiff’s motion

for default judgment (ECF No. 44) is denied.           The Court denies

KunJek’s motion to dismiss for insufficient service of process

(ECF No. 35) at this time.       Within ninety days of the date of

this order, Plaintiff shall properly serve KunJek in accordance

with the law and file a proof of service with the Court.              If

Plaintiff fails to do so, her claims against KunJek will be

dismissed without prejudice.      In light of this ruling, the Court

declines to address KunJek’s alternative motion to dismiss for

lack of personal jurisdiction.          Nothing in this order shall

prohibit KunJek from renewing its motion to dismiss for lack of

personal jurisdiction if it is properly served.

     IT IS SO ORDERED, this 17th day of April, 2020.

                                       s/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




                                   5
